            Case 3:19-cv-01406-LTS Document 34 Filed 03/01/21 Page 1 of 2




                          UNITED STATES DISTRICT COURT
                               DISTRICT OF PUERTO RICO
____________________________________
                                        )
PEDRO J. PACHECO-BARRAZA,               )
                                        )
      Plaintiff,                        )
                                        )
v.                                      )     CIVIL NO. 3:19-CV-01406
                                        )
ANDREW SAUL,                            )
Commissioner of Social Security,        )
                                        )
      Defendant.                        )
____________________________________)

                                                ORDER

                                            March 1, 2021

SOROKIN, J. 1

          Pedro J. Pacheco-Barraza has filed a motion seeking an award of attorney fees and

expenses pursuant to the Equal Access to Justice Act, 28 U.S.C. § 2412. Doc. No. 31. The

Commissioner has responded by notifying the Court that he has no objection and consents to

entry of the award in the amount and on the terms Pacheco-Barraza has described. Doc. No. 33.

Accordingly, in light of the parties’ submissions, the Court hereby ORDERS as follows:

          1) Pacheco-Barraza’s motion for fees (Doc. No. 31) is ALLOWED;

          2) Pursuant to the Equal Access to Justice Act, 28 U.S.C. § 2412, Pacheco-Barraza is

              AWARDED attorney fees and expenses totaling $6,851.72;

          3) The Commissioner shall make the above-described award payable to Pacheco-

              Barraza but shall send it to his counsel’s office address (which appears on the docket

              and on the motion seeking fees); and



1
    Of the District of Massachusetts, sitting by designation.
  Case 3:19-cv-01406-LTS Document 34 Filed 03/01/21 Page 2 of 2




4) There shall be no offset of any debt to the Social Security Administration in

   connection with this award.

                                             SO ORDERED.


                                             /s/ Leo T. Sorokin
                                             United States District Judge




                                        2
